Smith, Wilmot M., J.
The relator seeks to review the assessment of personal property herein upon the grounds of inequality and overvaluation.
Section 906 of the Greater ¡New York charter permits the question of inequality to be raised only in case of real estate. A similar restriction in the old consolidation act was declared constitutional. People ex rel. Second Ave. R. R. Co. v. Coleman, 21 N. Y. St. Repr. 178.
Overvaluation is claimed because bonds secured by mortgages were valued at their face value and that not one-half of the obligors of such bonds are responsible for the amount thereof. There is no allegation that the securities as a whole are not worth their face value. A bond secured by a mortgage is personal property and that is the subject of assessment. The bond is not properly separable from the mortgage for the purpose of assessment.
The relator claims if the bond and mortgage are assessed together the result will be double taxation'as the real estate is assessable without regard to the encumbrances thereon. Such may be in some cases the practical result although one person is not assessed or taxed doubly for the same property.
But there is no constitutional limitation upon the legislative power to effect such a result. Upon the undisputed allegations of the petition the relator is not entitled to the relief sought.
Proceedings dismissed.